RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-4947-16T4

Y.T.,

           Appellant,

v.

DIVISION OF MENTAL HEALTH
AND ADDICTION SERVICES,

     Respondent.
______________________________

                    Submitted October 9, 2018 – Decided October 17, 2018

                    Before Judges Haas and Sumners.

                    On appeal from the New Jersey Division of Mental
                    Health and Addiction Services, Department of Human
                    Services.

                    Y.T., appellant pro se.

                    Gurbir S. Grewal, Attorney General, attorney for
                    respondent (Melissa H. Raksa, Assistant Attorney
                    General, of counsel; Arundhati Mohankumar, Deputy
                    Attorney General, on the brief).

PER CURIAM
       Y.T. appeals from Greystone Park Psychiatric Hospital's (GPPH's) final

administrative decision to administer psychotropic medication to her without

her consent. We affirm.

       On February 23, 2017, Y.T. was involuntarily committed to GPPH after

she had an altercation with a neighbor and cut the neighbor's face with glass,

causing the neighbor to sustain a wound that required thirty stitches. Y.T.'s

treating psychiatrist diagnosed her as suffering from Bipolar Disorder, and

prescribed a treatment regimen that included the administration of psychotropic

medications to address Y.T.'s assaultive behavior and anger issues.

       However, Y.T. refused to take the medication voluntarily because she

asserted that she did not have a mental illness. In accordance with written

protocols developed by the State Department of Health, Division of Mental

Health and Addiction Services (DMHAS), Y.T.'s psychiatrist prepared an

Involuntary Medication Administration Report (IMAR), documenting Y.T.'s

condition and the medications involved in the treatment plan. GPPH's Medical

Director reviewed the IMAR, and scheduled a panel review hearing.           The

hearing panel was composed of three non-treating clinicians. Y.T. received

notice of the hearing, and a Client Services Advocate was appointed to assist

her.


                                                                       A-4947-16T4
                                       2
      At the hearing, Y.T.'s treating psychiatrist opined that involuntary

medication was needed because Y.T. (1) was "paranoid, agitated[,] and

delusional" when noncompliant with medication; (2) had "threatened her family

members"; and (3) had recently become agitated and "advanced towards a

nurse." Y.T. testified that she did not "have an anger issue or any reason to take

medication." She called two of her family members to testify on her behalf.

Both stated that Y.T. was unable to control herself, and became "angry and

easily upset" without medication.

      At the conclusion of the hearing, the panel determined that Y.T. required

medication. After being provided with the required notice, Y.T. appealed the

determination. The GPPH Clinical Director conducted a review and upheld the

decision. This appeal followed.

      On appeal, Y.T. asserts that GPPH erred by determining that she should

be medicated without her consent because her mental illness caused her to be

dangerous to others. We disagree.

      Our scope of review of an administrative agency's final determination is

limited. In re Herrmann, 192 N.J. 19, 27 (2007). "[A] strong presumption of

reasonableness attaches" to the agency's decision. In re Carroll, 339 N.J. Super.

429, 437 (App. Div. 2001) (quoting In re Vey, 272 N.J. Super. 199, 205 (App.


                                                                         A-4947-16T4
                                        3
Div. 1993), aff'd, 135 N.J. 306 (1994)). The burden is upon the appellant to

demonstrate grounds for reversal. McGowan v. N.J. State Parole Bd., 347 N.J.

Super. 544, 563 (App. Div. 2002).       To that end, we will "not disturb an

administrative agency's determinations or findings unless there is a clear

showing that (1) the agency did not follow the law; (2) the decision was

arbitrary, capricious, or unreasonable; or (3) the decision was not supported by

substantial evidence." In re Virtua-West Jersey Hosp. Voorhees for a Certificate

of Need, 194 N.J. 413, 422 (2008).

      Applying this standard, we conclude that GPPH's decision to involuntarily

medicate Y.T. was not arbitrary, capricious, or unreasonable. GPPH followed

the DMHAS involuntary medication policy and procedures. Its decision was

based on the judgment of independent clinicians following a hearing and after

an administrative appeal.

      Affirmed.




                                                                        A-4947-16T4
                                       4